Exhibit 10.1




FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”), dated as of September 29, 2017, is by and between BMO Harris Bank
N.A., formerly known as Harris N.A. (the “Lender”), and Duluth Holdings Inc., a
Wisconsin corporation (“Borrower”).

RECITALS

WHEREAS, Lender and Borrower are parties to that certain Second Amended and
Restated Loan Agreement dated as of October 7, 2016 (the “Loan Agreement”); and

WHEREAS, Lender and Borrower desire to amend the Loan Agreement to modify
certain terms as provided herein.

NOW THEREFORE, Lender and Borrower agree as follows:

1.

Recitals.  The representations, determinations and statements contained in the
Recitals set forth above are true and correct in all material respects and form
a part of this Amendment.

2.

Definitions.  Capitalized terms used herein shall have the meanings set forth in
the Loan Agreement unless they are otherwise defined herein.  The following
terms have the following meanings in the Loan Agreement, as amended hereby:

“Maximum Advance Amount” shall mean Sixty Million and 00/100 Dollars
($60,000,000).

3.

Conditions to Effectiveness of Amendment.  This Amendment shall not be effective
until each of the following conditions have been satisfied:

a.

Amendment.  This Amendment shall have been executed by all parties and delivered
to the Lender;

b.

Supporting Documents.  The Lender shall have received such additional supporting
documents and materials of the Borrower as the Lender shall request.

4.

Miscellaneous.

a.

Each reference in the Loan Agreement to “this Agreement” and each reference in
each of the Loan Documents to the “Loan Agreement” shall be deemed a reference
to the Loan Agreement as amended by this Amendment.

b.

The Borrower agrees to pay all reasonable fees and out-of-pocket disbursements
incurred in connection with the preparation of this Amendment and all other
documents relating hereto.

c.

This Amendment may be executed in any number of counterparts, each of which,
when so executed and delivered, shall be deemed to be an original for all
purposes, and all of which counterparts, taken together, shall constitute but
one and the same agreement.  In proving this Amendment, it shall be necessary to
account only for one such counterpart.  Facsimile and electronic signatures
shall be as binding upon the parties as original signatures affixed hereto.






d.

This Amendment is an amendment of the Loan Agreement and is not a novation.
 Except as expressly modified and amended herein, the Loan Agreement shall
continue in full force and effect and is binding on all parties thereto and
hereto.  This Amendment is limited to the terms and conditions hereof and shall
not constitute a modification of any other provision of the Loan Agreement.

e.

This Amendment shall be governed by and construed in accordance with the
internal laws of the State of Wisconsin, without giving effect to conflict of
law principles.

[Signature Page Follows]








2










IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
and year first above written.

BMO HARRIS BANK N.A.

By:

/s/ John Howard          

Name:

John Howard

Title:

Senior Vice President

1000 N. Water Street

Milwaukee, WI  53202

Attn:  John Howard

Telecopy No:  (414) 291-5450

DULUTH HOLDINGS INC.

By:

/s/ Dave Loretta          

Name:

Dave Loretta

Title:

Senior Vice President and Chief Financial Officer

170 Countryside Drive

PO Box 409

Belleville, Wisconsin  53508

Attn:  Dave Loretta

Telecopy No. (608) 424-1710
















[Signature Page First Amendment to Second Amended and Restated Loan Agreement]

























